DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a rock formation”, and the claim also recites “a hydrocarbon bearing rock formation” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites the limitation "the said obstruction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shearer (US Patent Application Publication No. 2015/0144360).
In reference to claim 1, Shearer discloses a bottom hole assembly 3 (Fig. 2) for use in drilling a bore in a rock formation, e.g. a hydrocarbon bearing rock formation, the assembly comprising: 
(a) a generally cylindrical body 1 having a distal end 13 and a proximal end 12 and an internal cavity 16 (Fig. 1); 
(b) a drill bit 23 located at the distal end (Fig. 2); 
(c) a connection for a drill pipe 21 at the proximal end 12 (par. 0085, Fig. 2); 
(d) an inlet port 162 communicating between the cavity 16 and an exterior of the cylindrical body 1 (Figs. 1 and 4); 
(e) an inlet valve 171 associated with the inlet port 162 (par. 0115, Figs. 3 and 4), the inlet valve 171 being arranged to open in response to pressure (par. 0117, “each valve or cover 171 may be configured to open (to allow the passage of fluid therethrough) when it is exposed to a fluid pressure which exceeds a threshold”).
In reference to claim 2, Shearer discloses that the inlet valve 171 is arranged to open in response to a predetermined pressure difference between the cavity 16 and an exterior of the bottom hole assembly 1 (par. 0121, “a pressure differential across a valve or cover 171 which exceeds a threshold will still cause the valve or cover 171 to open”).
In reference to claim 3, Shearer discloses additionally including an outlet port 161 communicating between the cavity 16 and an exterior of the cylindrical body 1 and located proximally in relation to the inlet port 162, whereby the cavity 16 forms a channel between the inlet port 162 and the outlet port 161 (Fig. 1).
In reference to claim 5, Shearer discloses that the inlet valve 171 is arranged to open at a pressure difference between the cavity 16 and the exterior of the body 1 which is greater than an expected maximum normal pressure by a predetermined difference (par. 0117, “The threshold may be set in dependence on the expected normal operating conditions for the drive string stabiliser 1 such that the threshold is not usually exceed during normal operation but is exceeded in the event of packing off of the drive string 2”).
In reference to claim 6, Shearer discloses that the predetermined difference is “about 3,500 kPa (500 psi)” (par. 0114).

In reference to claim 8, Shearer discloses a method of drilling into a rock formation, the method comprising:
(a) passing into the rock formation a drill string 2 comprising a drill pipe 21, bottom hole assembly 3 and drill bit 23, and thereby forming a wellbore in the rock formation ;
(b) circulating drilling mud through the drill pipe 21, through a first channel 15 in the bottom hole assembly 3 and through the drill bit 23 and back through an annular space defined between the drill string 2 and wellbore;
(c) in the event of an obstruction, or pack-off, forming or beginning to form between the bottom hole assembly 3 and wellbore, passing drilling mud into an internal cavity 16 of the bottom hole assembly 3 at a location distal to the obstruction, in order to relieve pressure (Fig. 4, par. 0113, “in the event of an abnormal operating condition--such as may be caused by packing off of the drill string 2--the flow control mechanism 17 may actuate to allow the flow of fluid through the associated fluid relief passage 16 (a second operating mode)”).
In reference to claim 9, Shearer discloses that step (c) further includes passing drilling mud out of the cavity 16 at a location proximal to the obstruction (Fig. 4), whereby the mud passes into the annular space between drill string 2 and wellbore at a location proximal to the obstruction (Fig. 4).
In reference to claim 10, Shearer discloses that in step (c), drilling mud is passed into the cavity 16 through an inlet valve 171 (par. 0115) in the bottom hole assembly 3 and step (c) includes opening the inlet valve 171 in response to pressure (par. 0117, “each valve or cover 171 may be configured to open (to allow the passage of fluid therethrough) when it is exposed to a fluid pressure which exceeds a threshold”).
In reference to claim 11, Shearer discloses that the inlet valve 171 is arranged to open in response to a predetermined pressure difference between the cavity 16 and an exterior of the bottom hole assembly 1 (par. 0121, “a pressure differential across a valve or cover 171 which exceeds a threshold will still cause the valve or cover 171 to open”).
In reference to claim 12, Shearer discloses that the predetermined difference is “about 3,500 kPa (500 psi)” (par. 0114).

In reference to claim 13, Shearer discloses a method of drilling into a rock formation, the method comprising:
(a) passing into the rock formation a drill string 2 comprising a drill pipe 21, bottom hole assembly 3 and drill bit 23, and thereby forming a wellbore in the rock formation;
(b) circulating drilling mud through the drill pipe 21, through a first channel 15 in the bottom hole assembly 3 and drill bit and back through an annular space defined between the drill string 2 and wellbore;
(c) opening a valve 171 of an inlet port 162 in the bottom hole assembly 3 to allow drilling mud to pass into a cavity 16 within the bottom hole assembly 3 in response to a predetermined pressure difference between the cavity 16 and an exterior of the bottom hole assembly 1 (par. 0121, “a pressure differential across a valve or cover 171 which exceeds a threshold will still cause the valve or cover 171 to open”).
In reference to claim 14, Shearer discloses that step (c) further includes passing drilling mud out of the cavity 16 through an outlet port 161 at a location proximal to the inlet port 162 (Figs. 1 and 4).
In reference to claim 15, Shearer discloses that the inlet valve 171 is arranged to open in response to a pressure greater than an expected maximum normal pressure of drilling mud distal of the said obstruction (par. 0117, “The threshold may be set in dependence on the expected normal operating conditions for the drive string stabiliser 1 such that the threshold is not usually exceed during normal operation but is exceeded in the event of packing off of the drive string 2”) and that the predetermined difference is “about 3,500 kPa (500 psi)” (par. 0114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US Patent Application Publication No. 2015/0144360) in view of Gravley (US Patent No. 4,361,193).
In reference to claim 4, Shearer discloses valves 171 but not one-way valves.  
Gravley discloses a one-way valve 51 (Fig. 2, col. 5, line 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a one-way valve to ensure that flow only travels in the intended direction through the apparatus.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US Patent Application Publication No. 2015/0144360) in view of Riise et al. (US Patent Application Publication No. 2018/0045002).
In reference to claim 7, Shearer discloses that the inlet valve 171 is arranged to open at a predetermined pressure difference but not at a pressure difference sensed at the inlet and a pressure sensed at the outlet.
Riise discloses sensors 302 and 306 (par. 0015) located at the inlet and outlet of a passage 304 (Fig. 3).  A processor 308 opens passage 304 when a predetermined pressure differential between the sensors 302/306 is reached (par. 0017).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to open the valve when a predetermined pressure differential is measured, as opposed to the system disclosed by Shearer, as it amounts to a substitution of equivalent structures to perform the same function, which is in this case to open a valve when a pressure differential is reached.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dolman et al. (US Patent Application Publication No. 2009/0272580) discloses a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/12/22